Citation Nr: 0718148	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher rating for status-post right knee 
arthroscopy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from July 1986 to October 
1986 and from April 1989 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) in Togus, Maine.  In relevant part, the RO 
granted the veteran's claim for an increased rating for his 
service-connected right knee disability, assigning a 20 
percent disability evaluation, effective February 13, 2003, 
the date of receipt of the claim.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (even if a rating is increased during the 
pendency of an appeal, a veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise).

The Board also notes that, in a July 2005 rating action, the 
veteran was awarded a temporary total evaluation for his 
right knee disability based upon a period of convalescence 
following surgery, pursuant to 38 C.F.R. § 4.30.  Thus, from 
May 25, 2005 through July 31, 2005, the veteran is assigned a 
100 percent evaluation for his service-connected right knee 
disability.  Throughout the remainder of the rating period on 
appeal, he is assigned a 20 percent evaluation.

In September 2005, the veteran testified at a Board hearing.  
A transcript of that proceeding is of record.  

The Board issued a decision in December 2005, denying the 
veteran's claim of entitlement to an increased rating for his 
service-connected right knee disorder, and he appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  
In January 2007, his attorney and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case for readjudication in compliance 
with directives specified.  The Court issued an order in 
January 2007, granting the joint motion and since has 
returned the case to the Board.


FINDING OF FACT

The service-connected right knee disability is manifested by 
complaints of pain and instability of the right knee, with 
limitation of motion. 


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for status-post right knee arthroscopy.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5256-5262 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an April 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating for his service-
connected status-post arthroscopy of the right knee.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim. 

This letter failed to discuss the law pertaining to the 
assignment of an effective date in the event of award of the 
benefit sought, in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claim for 
an increased disability rating, no effective date will be 
assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Background

Upon VA examination in April 2003, the veteran complained of 
right knee pain, increased on prolonged walking, standing or 
sitting, and stiffness.  He reported that his knee felt 
unstable, including as though it would give way when he 
climbed stairs.  He indicated that he was issued a knee brace 
for use when walking long distances.  Objectively, the 
veteran used no assistive devices upon examination.  He 
walked with a steady gait, with no limp.  A momentary limp 
was noted when the veteran stood up from the waiting room 
chair.  The veteran had right knee flexion to 95 degrees.  
There was no crepitus or swelling.  He had a well-healed 
surgical scar on the right knee.  He could bear all weight on 
the right leg, though this caused some mild shaking of the 
right knee.  

The VA clinical treatment records include a report of VA X-
ray examination of the right knee in February 2003 which 
revealed no arthritic changes.  A March 2003 VA outpatient 
treatment report revealed a +1 drawer sign, and that 
Lachman's test was negative at that time.  Varus and valgus 
stress tests were also negative and the veteran's right leg 
strength was 4/5.  He had moderate decreased flexion.  The 
veteran complained of right knee pain.  A subsequent VA 
progress report in June 2003 revealed negative Lachman's, 
McMurray's, anterior drawer and posterior drawer tests.  
There was no laxity of the right knee at that time.  He wore 
a knee brace.  He was on medication for pain.  Range of 
motion of the right knee was from zero to 120 degrees.  In 
July 2003, right knee range of motion was from zero to 135 
degrees.  He complained of constant pain.  Physical 
examination was positive for crepitus, and McMurray testing 
was positive.  Lachman testing was reported as negative, but 
with slightly increased anterior excursion, as compared to 
the left.  Following X-ray examination, the assessment was 
early degenerative joint disease of the right knee.  Finally, 
a March 2005 treatment report written by R. S. S., M.D., of 
Sports Medicine and Joint Care West Michigan, noted a 
Lachman's test showing a firm end point with no pivot shift.  
Range of motion of the right knee was described as full and 
complete.  There was no evidence of significant effusion.  
There were well-healed surgical incisions.  He had severe 
medial joint line tenderness and moderate lateral joint line 
tenderness.  X-rays of the right knee did not show evidence 
of significant arthritic change.  

In May 2005, the veteran underwent a diagnostic arthroscopy.  
Operative notes and post-operative treatment notes indicate 
that the arthroscopy showed that his articular surfaces of 
the patellofemoral joint, medial compartment, and lateral 
compartment were in excellent condition.  The veteran's 
anterior cruciate ligament graft was functioning normally and 
no loose bodies were discovered.  Two days after the 
arthroscopy, range of motion of the right knee was 0 - 130 
degrees.  The knee was stable in all planes.  

The veteran testified at his September 2005 hearing before 
the undersigned VLJ that his knee sometimes collapsed when he 
stepped out of bed, causing him to fall on the floor.  
(Transcript "T," at 7.)  The veteran's spouse confirmed 
that he fell at times.  (T. at 7-8.)  The veteran further 
indicated that he was wearing a knee brace at the time of the 
hearing.  (T. at 8.)  The veteran also stated that he walked 
with a cane if he was traveling any length of distance.  (T. 
at 9.)  

Analysis

The veteran's right knee disorder is currently evaluated as 
20-percent disabling.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 20 rating is assigned under this code for 
moderate knee impairment of recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
For the next higher 30 percent rating, there must be severe 
recurrent subluxation or lateral instability.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no basis for 
assigning a higher disability rating for the veteran's right 
knee disorder under DC 5257 as contemplated for severe 
recurrent subluxation or lateral instability.  Objective 
clinical evaluation of the knee repeatedly has been 
unremarkable for any indications of more than even slight, if 
any, instability or subluxation, despite the veteran's report 
that he sometimes wears a brace on this knee for support.  
The Court has held that in determining the proper rating to 
be assigned for a given disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  As such, an increase on the basis 
of functional limitation due to factors such as pain, 
weakness, incoordination and fatigability is not for 
application in this analysis of Diagnostic Code 5257, because 
such Code section is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has additionally contemplated the propriety of 
assigning an additional separate evaluation in the present 
case based on limitation of motion.  In this vein, the VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In the present case, the competent evidence does not contain 
a confirmed diagnosis of arthritis by x-ray.  In this regard, 
the Board notes that following x-ray examination in July 
2003, the assessment was early degenerative joint disease of 
the right knee.  However, VA X-ray examination of the right 
knee in February 2003 (and referenced in the April 2003 VA 
examination report) showed no arthritic changes, while a 
report of a March 2005 private X-ray examination showed no 
significant arthritic change.  More significantly, the 
veteran's May 2005 arthroscopy confirmed the absence of 
arthritic changes, as the veteran's articular surfaces were 
in excellent condition in all 3 compartments.  As such, a 
separate 10 percent evaluation for noncompensable limitation 
of motion of the right knee, a major joint, is not for 
assignment here under Diagnostic Code 5003.  38 C.F.R. 
§ 4.45(f) (2006).  VAOPGCPREC 9-2004 (September 17, 2004).  
There has been no demonstration by competent clinical 
evidence of record, even with consideration of additional 
functional impairment due to pain, of limitation of right leg 
flexion and/or extension to a degree so as to warrant a 
compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 and/or 5261.  The veteran has consistently 
demonstrated full extension to zero degrees and right leg 
flexion to at least 120 degrees.  VA considers "full" range 
of motion for the knee to be from 0 to 140 degrees 
(full extension to full flexion).  See 38 C.F.R. § 4.71, 
Plate II.  

The evidence does not indicate that he has ankylosis of the 
right knee, so Diagnostic Code 5256 is inapplicable.  See 
also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), both indicating that 
ankylosis is complete immobility of the knee joint in a 
fixed position, either favorable or unfavorable. The Board 
has also considered whether any alternate Diagnostic Code may 
serve as a basis for an increased rating here.  As the 
competent evidence does not establish that the veteran has 
impairment of the tibia and fibula, Diagnostic Code 5262 is 
not for application.  

Additionally, the Board has considered whether the veteran is 
entitled to a separate rating for a scar of the right knee.  
Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118, which was revised during the pendency of this 
appeal.  However, the Diagnostic Code at issue, 7804, 
remained essentially unchanged.  Throughout the entirety of 
the appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  In this case, however, the evidence 
does not establish that such criteria have been met.  Indeed, 
upon VA examination in April 2003, and on private assessment 
in March 2005, the veteran's surgical scar was described as 
well healed and he has not raised any complaints referable to 
the scar.  For these reasons, assignment of a separate 
evaluation for a right knee surgical scar is not warranted.  

In concluding the veteran is not entitled to a higher rating 
for his right knee disability, the Board has considered as 
well whether he has additional functional loss - over and 
beyond that objectively shown - due to his pain, or because 
of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Nevertheless, there has been no objective clinical 
indication, including at his VA compensation examination, 
that his knee pain causes additional functional impairment 
over and beyond that objectively shown, even when his 
symptoms are most problematic, during "flare-ups."  As a 
result, his current 20 percent rating adequately compensates 
him for the extent of his pain, including insofar as its 
resulting affect on his range of motion.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the status-post arthroscopy of his right knee caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 20-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 20 percent 
for the status-post right knee arthroscopy, on either a 
schedular or extra-schedular basis, before and after the 
temporary total convalescence rating.  As the preponderance 
of the evidence is against the claim, there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating higher than 20 percent for status-
post right knee arthroscopy is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


